[exhibit101mccocagreement001.jpg]
EMPLOYMENT AGREEMENT AGREEMENT by and between State Street Corporation, a
Massachusetts corporation (the “Company”), and (the “Executive”), dated as of
the __ day of ________, 20__. The Board of Directors of the Company (the
“Board”) has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined in Section 2) of the Company. The Board believes that it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company Group (as defined in Section 1) currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Executive will be
addressed appropriately. Therefore, in order to accomplish these objectives, the
Board caused the Company to enter into this Agreement. NOW, THEREFORE, IT IS
HEREBY AGREED AS FOLLOWS: 1. Certain Definitions. For purposes of this
Agreement, including, without limitation, Sections 5 and 6, the terms described
in Sections 1(a), 1(b) and 1(c) shall have the meanings set forth therein: (a)
The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company Group is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment. (b) The “Change of Control Period” shall mean the
period commencing on the date hereof and ending on December 31, 2020; provided,
however, that commencing on December 31, 2019, and on each annual anniversary of
such date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate two years from
such Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended. (c) The “Company Group” shall mean the Company and any company
controlled by, controlling or under common control with the Company. 2. Change
of Control. For the purpose of this Agreement, a “Change of Control” shall mean:



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement002.jpg]
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or (b) Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of 2



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement003.jpg]
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company. 3. Employment Period. The Company
hereby agrees to continue the Executive in the employ of the Company Group, and
the Executive hereby agrees to remain in the employ of the Company Group,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of the Effective Date
(the “Employment Period”). 4. Terms of Employment. (a) Position and Duties. (i)
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location. (ii) During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company Group and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company Group in accordance with this Agreement. It is expressly understood and
agreed that to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company Group. (b)
Compensation. (i) Base Salary. During the Employment Period, the Executive shall
receive the Executive’s annual base salary plus the annualized value of any role
based allowance in place as of the Effective Date, (together referred to as
“Annual Base Salary”), which shall be paid at a monthly rate. The calculation of
Annual Base Salary shall be in an amount at least equal to 12 times the highest
monthly base salary (plus any applicable role based allowance) paid or payable,
including any base salary (plus any applicable role based allowance) which has
been earned but deferred, in respect of the 12-month period immediately
preceding the month in which the Effective Date occurs. Such Annual Base Salary
shall be payable as earned in equal 3



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement004.jpg]
installments, no less frequently than monthly, pursuant to the Company Group’s
customary payroll policies applicable to the Executive in force at the time of
payment, less any required or authorized payroll deductions, and unless the
Executive shall elect to defer the receipt of a portion of such Annual Base
Salary in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986 (the “Code”). During the Employment Period, the Annual Base
Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term “Annual Base Salary”
as utilized in this Agreement shall refer to Annual Base Salary as so increased.
(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the product of the Annual
Base Salary and the ratio (expressed as a percentage) obtained by dividing (A)
the cash portion of the annual incentive compensation award actually awarded to
the Executive under the Company Group annual incentive plan applicable to the
Executive, or any successor plan in effect from time to time, for the last full
fiscal year prior to the Effective Date by (B) the Annual Base Salary (or, in
the event that the Executive was not employed by the Company during such fiscal
year or was otherwise not a participant in any such plan, 200%) (the “Recent
Annual Bonus Percentage”). For the purposes of this section 4(b)(ii), the cash
portion of the Executive’s annual incentive compensation award will be deemed to
include any award denominated in cash (as opposed to equity interests), whether
payable immediately or on a deferred basis, and, if deferred, whether notionally
invested in Company stock or other notional investment option for the deferral
period. Each such Annual Bonus shall be paid in a single lump sum in cash no
later than March 15th of the year succeeding the year for which the Annual Bonus
is earned, unless the Executive shall elect to defer receipt of such Annual
Bonus in accordance with the requirements of Section 409A of the Code. (iii)
Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company Group, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company Group for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company Group in the country in which the Executive is employed. To the
extent applicable, the benefits provided to the Executive pursuant to this
Section 4(b)(iii) shall be provided and paid in compliance with the relevant
requirements of Section 409A of the Code. 4



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement005.jpg]
(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company Group (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer executives of the Company Group, but
in no event shall such plans, practices, policies and programs provide the
Executive and/or the Executive’s family with benefits that are less favorable,
in the aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company Group in the country in which the Executive is
employed. To the extent applicable, the benefits provided to the Executive
and/or the Executive’s family pursuant to this Section 4(b)(iv) shall be
provided and paid in compliance with the relevant requirements of Section 409A
of the Code. (v) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company Group in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed. Reimbursement shall be made as soon as practicable
after a request for reimbursement is received by the Company Group, but in no
event later than the last day of the calendar year next following the calendar
year in which such expense was incurred. (vi) Fringe Benefits. During the
Employment Period, the Executive shall be entitled to fringe benefits,
including, without limitation, if applicable, use of an automobile and payment
of related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company Group in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company Group in the country in
which the Executive is employed. Reimbursements or payments shall be made as
soon as practicable after a request for reimbursement or payments is received by
the Company Group, but in no event later than the last day of the calendar year
next following the calendar year in which such expense was incurred; provided
that the amount of any fringe benefits to be reimbursed or paid by the Company
Group in one year shall not affect any fringe benefits to be reimbursed or paid
by the Company Group in any other calendar year. (vii) Office and Support Staff.
During the Employment Period, the Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company Group at any time
during the 120-day period immediately preceding the Effective Date 5



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement006.jpg]
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other peer executives of the Company Group in the
country in which the Executive is employed. (viii) Vacation. During the
Employment Period, the Executive shall be entitled to paid vacation in
accordance with the most favorable plans, policies, programs and practices of
the Company Group as in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company Group in the country in which the Executive is
employed. 5. Termination of Employment. For purposes of this Agreement, the
terms “terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules set forth in Section 1.409A-1(h) of the Treasury
Regulations; provided, however, that for purposes of determining which entities
are treated as a single “service recipient” with the Company, the phrase “at
least 80 percent” shall be retained in each place it appears in Sections
1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the Treasury
Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and provided further that in the event that the Executive is absent
from work due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for [a continuous
period of not less than six months] [for Hong Kong employees: the foreseeable
future, and no reasonable accommodation can be made to facilitate a return to
work] (an “Impairment”), where such Impairment causes the Executive to be unable
to perform the duties of his position or any substantially similar position of
employment, the Executive shall incur a separation from service 29 months after
the date on which the Executive was first Impaired. (a) Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
during the Employment Period. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Executive
written notice in accordance with Section 14(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company Group shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”); provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company Group on a full-time basis for 180 consecutive days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative. (b) Cause.
The Company may terminate the Executive’s employment during the Employment
Period for Cause. For purposes of this Agreement, “Cause” shall mean: 6



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement007.jpg]
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company Group (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board or
the Chief Executive Officer of the Company which specifically identifies the
manner in which the Board or Chief Executive Officer believes that the Executive
has not substantially performed the Executive’s duties; or (ii) the willful
engaging by the Executive in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company. For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company who is a member of the Company’s executive management
committee or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail. (c) Good Reason. The Executive’s employment may be terminated
by the Executive for Good Reason during the Employment Period. For purposes of
this Agreement, “Good Reason” shall mean: (i) the assignment to the Executive of
any duties materially inconsistent in any respect with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 4(a), or any other action
by the Company Group which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company Group promptly after receipt of notice thereof given by
the Executive; or (ii) any failure by the Company Group to comply with any of
the provisions of Section 4(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; or
(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) or the Company’s requiring
7



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement008.jpg]
the Executive to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date; or (iv) any purported
termination by the Company Group of the Executive’s employment otherwise than as
expressly permitted by this Agreement; or (v) any failure by the Company to
comply with and satisfy Section 13(c). For purposes of this Section 5(c), any
good faith determination of “Good Reason” made by the Executive shall be
conclusive. (d) Resignation without Good Reason. Notwithstanding anything in
this Agreement to the contrary, following the Effective Date, the Executive may,
voluntarily, terminate his employment without Good Reason during the Employment
Period. (e) Notice of Termination. Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 14(b). For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined in Section 5(f)) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not [for Hong Kong
employees: less than 7 days and not] more than 30 days after the giving of such
notice [for Hong Kong employees: in all cases other than termination for cause
or the death of the Executive]). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder. (f) Date of
Termination. “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, [or by the Executive for Good Reason,] the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be; (ii) if the Executive’s employment is terminated by
the Company other than for Cause or Disability, [for Hong Kong employees: or by
the Executive for Good Reason,] the Date of Termination shall be [for Hong Kong
employees: 7 days after] the date on which the Company notifies the Executive of
such termination [for Hong Kong employees: (unless payment in lieu of notice is
made)]; and (iii) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be. 6. Obligations
of the Company upon Termination. (a) Good Reason; Other Than for Cause, Death or
Disability. If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason: 8



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement009.jpg]
(i) the Company shall pay to the Executive in a lump sum in cash within [30
days] [for Hong Kong employees: 7 days] after the Date of Termination the
aggregate of the following amounts: (A) the sum of (1) the Executive’s Annual
Base Salary through the Date of Termination to the extent not theretofore paid,
(2) any earned Annual Bonus in respect of the fiscal year ended immediately
prior to the Date of Termination to the extent not theretofore paid, (3) the
product of (x) the Recent Annual Bonus Percentage and (y) the Executive’s Annual
Base Salary and (z) a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365 and (4) any accrued vacation pay, to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2), (3) and (4) shall be
hereinafter referred to as the “Accrued Obligations”); and (B) the amount equal
to the product of (1) two and (2) the sum of (x) the Executive’s Annual Base
Salary and (y) the product of (I) the Recent Annual Bonus Percentage and (II)
the Executive’s Annual Base Salary; provided that any amount payable to the
Executive pursuant to this clause (B) shall not exceed $10,000,000 (ten million
dollars) (“Base and Bonus Cap”) and all rights to any amount payable under this
subparagraph 6(i)(B) exceeding the Base and Bonus Cap shall be cancelled and the
Executive shall have no further rights or entitlement to the amounts payable
under this subparagraph 6(i)(B) that exceed the Base and Bonus Cap; and (C) [for
Hong Kong employees: to the extent applicable,] the amount equal to the product
of (1) two and (2) an amount equal to the sum of any Company Group contributions
allocated to the Executive under (x) the Company Group tax-favored defined
contribution retirement plans applicable to the Executive [(such as the
Provident Fund for State Street Employees)] and (y) the State Street Corporation
Management Supplemental Savings Plan or any successor plan (the “Supplemental
Savings Plan”) for the most recent full fiscal year; and [(D) to the extent
applicable, an amount equal to the excess of (a) the actuarial equivalent of the
benefit under the State Street Retirement Plan (the “Retirement Plan”)
(utilizing actuarial assumptions no less favorable to the Executive than those
in effect under the Retirement Plan immediately prior to the Effective Date),
and any excess or supplemental defined benefit pension under the State Street
Corporation Management Supplemental Retirement Plan (the “MSRP”) , the State
Street Corporation Executive Supplemental Retirement Plan (the “ESRP DB”) and/or
the Supplemental Pension Plan of Investors Bank & Trust Company, or any
successor plan(s), in which the Executive participates immediately prior to the
Effective Date (collectively, the “SERP”) which the Executive would receive
under the terms thereof as in effect immediately prior to the Effective Date, if
the Executive’s 9



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement010.jpg]
employment continued for two years after the Date of Termination assuming that
the Executive’s compensation in each of the two years is that required by
Section 4(b)(i) and Section 4(b)(ii), over (b) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination; provided that for purposes of
calculating the payment pursuant to this subparagraph 6(a)(i)(D), there shall be
no additional accruals included under the respective Retirement Plan and SERP
calculations to the extent that said plans are frozen and do not provide for new
accruals as of the Effective Date; and] (ii) for two years after the Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company Group and their families in the country in which the Executive is
employed on the same basis as in effect prior to the Date of Termination;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; provided further that to the extent necessary
to avoid the imposition of additional taxes, penalties and interest under
Section 409A of the Code, any reimbursements of expenses pursuant to this
Section 6(a)(ii) shall be made on or before the last day of the calendar year
next following the calendar year in which such expense was incurred. For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until two years after the Date of Termination and to have
retired on the last day of such period; and (iii) the Company shall, at its sole
expense as incurred, provide the Executive with reasonable outplacement
services, the scope and provider of which shall be selected by the Executive in
his sole discretion; provided, however, that such outplacement services shall
not be provided to the Executive beyond the last day of the second calendar year
following the calendar year which contains the Executive’s Date of Termination;
and (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is entitled to receive as of the Date
of Termination under any plan, program, policy or practice or contract or
agreement of the Company Group (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”); and (v) to the extent not
theretofore vested, the Executive shall immediately vest, as of the Date of
Termination, in his benefits under the [plans 10



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement011.jpg]
comprising the defined contribution component of the State Street Corporation
Executive Supplemental Retirement Plan, or successor plan, as in effect
immediately prior to the Effective Date (“ESRP DC”), Supplemental Savings Plan,
and/or any applicable SERP in which he participates on the Date of Termination,
including, notwithstanding Section 3.6 (Forfeitures) under the terms of the
State Street Corporation Executive Supplemental Retirement Plan] [for Hong Kong
employees: Supplemental Savings Plan and the State Street Corporation Executive
Supplemental Retirement Plan (“ESRP”)] (b) Death. If, during the Employment
Period, the Executive’s employment is terminated by reason of the Executive’s
death, this Agreement shall terminate without further obligations to the
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations, the timely payment or provision of Other Benefits, and
immediate vesting, as of the Date of Termination and to the extent not
theretofore vested, of the Executive’s benefits under the [plans comprising the
ESRP DC, Supplemental Savings Plan and/ or any applicable SERP in which he
participates on the Date of Termination] [for Hong Kong employees: Supplemental
Savings Plan and the ESRP]. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
[30 days] [for Hong Kong employees: 7 days] after the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 6(b) shall include, without limitation, and the Executive’s
estate and/or beneficiaries shall be entitled to receive, benefits at least
equal to the most favorable benefits provided by the Company Group to the
estates and beneficiaries of peer executives of the Company Group under such
plans, programs, practices and policies relating to death benefits, if any, as
in effect with respect to other peer executives and their beneficiaries at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive’s estate and/or the Executive’s beneficiaries,
as in effect on the date of the Executive’s death with respect to other peer
executives of the Company Group and their beneficiaries in the country in which
the Executive is employed. (c) Disability. If, during the Employment Period, the
Executive’s employment is terminated by reason of the Executive’s Disability,
this Agreement shall terminate without further obligations to the Executive
under this Agreement, other than for payment of Accrued Obligations, the timely
payment or provision of Other Benefits, and immediate vesting, as of the Date of
Termination and to the extent not theretofore vested, of the Executive’s
benefits under the [plans comprising the ESRP DC, Supplemental Savings Plan
and/or any applicable SERP in which he participates on the Date of Termination]
[for Hong Kong employees: Supplemental Savings Plan and the ESRP]. The Accrued
Obligations shall be paid to the Executive in a lump sum in cash within [30
days] [for Hong Kong employees: 7 days] after the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 6(c) shall include, and the Executive shall be entitled after
the Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company Group to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the 11



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement012.jpg]
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company Group and their families in the country in which the
Executive is employed. (d) For Cause; Other than for Good Reason. If, during the
Employment Period, the Executive’s employment shall be terminated for Cause,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay or to provide to the Executive (x) his Annual
Base Salary through the Date of Termination within [30 days] [for Hong Kong
employees: 7 days] thereafter and (y) Other Benefits, in each case to the extent
theretofore unpaid. Subject to Section 7, if, during the Employment Period, the
Executive voluntarily terminates employment, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within [30 days] [for Hong Kong
employees: 7 days] after the Date of Termination. 7. Non-exclusivity of Rights.
Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company Group and for which the Executive may qualify, nor, subject to Section
14(g), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company Group,
including, without limitation, the ESRP [DC, Supplemental Savings Plan and/or
any applicable SERP in which the Executive participates on the Date of
Termination]; provided, however, that, following the Effective Date, the
severance provisions of this Agreement shall supersede [any Company severance
pay plan in which the Executive may otherwise participate][any Company severance
benefits the Executive may otherwise receive]. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company Group at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that, for the avoidance of doubt, any such
modifications made by this Agreement shall comply with, and shall be effected
and implemented, in accordance with the requirements of Section 409A of the
Code. [Anything in the State Street Corporation Executive Supplemental
Retirement Plan (the “ESRP”) to the contrary notwithstanding, during the
Employment Period: (I) Section 7.1 (Amendments) thereof shall be inapplicable to
the Executive to the extent such amendment reduces the accrued benefit or
contribution rate or otherwise adversely affects the right of the Executive to
accrue an ESRP benefit; and (II) Section 3.6 (Forfeitures) thereof shall be
inapplicable to the Executive in connection with any termination of employment
(other than for Cause (as defined under this Agreement)). Anything in the MSRP
to the contrary notwithstanding, the first sentence of Section 5 thereof shall
be inapplicable to the Executive in connection with any termination of
employment (other than for Cause (as defined under this Agreement)).] 8. Full
Settlement. The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall 12



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement013.jpg]
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others, except as required by applicable law or regulation. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment. Furthermore, the Executive shall be
entitled to receive from the Company payment in respect of all direct and
indirect damages as a result of any material breach by the Company of this
Agreement. From the date hereof until the 20th anniversary of the later of (i)
the Date of Termination and (ii) the date of the Executive’s death, the Company
agrees to pay as incurred, to the full extent permitted by law, any legal fees
and/or expenses which the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, or breach by
the Company of, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, however, that payment of legal fees and/or
expenses shall not be provided to the Executive later than the last day of the
second calendar year in which the relevant fees or expenses were incurred;
provided, further, that the amount of any legal fees and/or expenses paid by the
Company on behalf of the Executive during a calendar year shall not affect any
legal fees and/or expenses to be paid by the Company on behalf of the Executive
in any other calendar year. 9. Application of Section 4999 of the Code. (a) This
Section 9 shall apply, in the event it shall be determined that any payment or
distribution by the Company Group to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (the “Payments”) could reasonably be expected to
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”). (b) If it shall be determined
that the Parachute Value of the Payments (as defined below) is equal to or less
than 110% of the Safe Harbor Amount (as defined below), then the amount of the
Payments otherwise due to, or for the benefit of, the Executive shall be reduced
to the extent necessary, and in a manner intended to comply with Section 409A of
the Code, to assure that the Parachute Value of the Payments, as calculated for
the Payments remaining after such reduction, does not exceed the Safe Harbor
Amount (a “Cutback”). To the extent any such reduction to the Executive’s
Payments becomes necessary by reason of the preceding sentence; the reduction
shall be applied by (x) reducing the cash payments and benefits due to the
Executive under this Agreement in the following order: Section 6(i)(B), Section
6(i)(C) and then, if applicable, Section 6(i)(D),or (y) an order of reduction
specified by the Executive; provided, however, that the Executive’s right to
specify the order of reduction of the payments or benefits shall apply only to
the extent that it does not directly or indirectly alter the time or method of
payment of any amount that is deferred 13



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement014.jpg]
compensation subject to Section 409A. For the purposes of this Section 9, (i)
“Parachute Value of the Payments” shall mean the present value, as of the
Effective Date, for purposes of Section 280G of the Code of the portion of such
Payments that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm (as defined in Section 9(c)) for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payments, and (ii) “Safe Harbor Amount” shall mean the maximum Parachute Value
of the Payments that the Executive can receive without any Payments being
subject to the Excise Tax. (c) If it shall be determined that the Parachute
Value of the Payments is greater than 110% of the Safe Harbor Amount, then the
value of the Payments to be made to the Executive shall be either (i) subject to
a Cutback or (ii) delivered in full, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the Executive’s actual marginal rate of federal, state and local
income taxation and the Excise Tax). (d) All determinations required to be made
under this Section 9, including whether and when a Cutback is required and the
amount of such Cutback and the assumptions to be utilized in arriving at such
determination, shall be made by Ernst & Young LLP or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”); provided that such Accounting Firm shall be
independent of the Executive. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control, the Executive shall appoint another independent nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. The Accounting Firm shall make the determinations required under
this Section 9 on a preliminary basis and provide to both the Company and the
Executive the detailed supporting calculations on an initial basis, as soon as
reasonably practicable prior to the making of any Payment, but in no event later
than 10 days prior to the Effective Date. Thereafter, the Accounting Firm shall
timely make any further determinations as may be required under this Section 9
and provide to both the Company and the Executive additional detailed supporting
calculations as necessary or appropriate to effectuate the provisions of this
Section 9. If, as a result of the uncertainty in the application of Section 4999
of the Code at the time of the preliminary or a subsequent determination by the
Accounting Firm hereunder, amounts that should have been subject to a Cutback
were instead paid or provided to the Executive (“Overpayment”), consistent with
the calculations required to be made hereunder, then, in the event that the
Executive is required to make a payment of any Excise Tax solely as a result of
an Overpayment, the Accounting Firm shall determine the amount of the
Overpayment that has occurred and the Company shall indemnify the Executive for
any damages, including, without limitation, the Excise Tax, and costs incurred
by him resulting from any Overpayment. Any amounts payable by the Company or any
other member of the Company Group to the Executive as a result of the Company’s
indemnification obligations as provided for in the immediately preceding
sentence shall be paid no later than the last day of the 14



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement015.jpg]
calendar year following the calendar year in which the Executive remits the
related taxes. 10. Confidential Information; Restriction on Solicitation of
Employees and Clients. By and in consideration of the compensation and benefits
provided for by the Company under this Agreement, including the severance
arrangements set forth herein, the Executive agrees that: (a) The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company Group, and
the respective businesses of the members of the Company Group and their Clients
(as defined below), which shall have been obtained by the Executive during the
Executive’s employment by the Company Group and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company Group, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. For the purposes of
this Section 10, the term “Client” means any person or entity that is a customer
or client of any member of the Company Group. (b) During the term of employment
of the Executive and following the termination thereof, the Executive shall not
make any false, disparaging, or derogatory statements to any media outlet
(including, but not limited to, Internet-based chat rooms, message boards, any
and all social media, and/or web pages), industry group or financial
institution, or to any current, former or prospective employee, consultant or
Client of the Company or its subsidiaries regarding the Company, its
subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs and financial condition of the
Company or its subsidiaries. (c) During the term of employment of the Executive
and following the termination thereof, the Executive shall cooperate with the
Company with respect to any matters arising during or related to the Executive’s
employment with the Company Group, including but not limited to any litigation,
governmental investigation, or regulatory or other proceeding which may have
arisen as of or which may arise following the execution of this Agreement. The
Company shall reimburse the Executive for any reasonable out-of-pocket and
properly documented expenses the Executive incurs in connection with such
cooperation. (d) During the term of employment of the Executive and during the
Nonsolicitation Period (as defined below), the Executive shall not, without the
prior written consent of the Company, solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company or its subsidiaries), the employment of any person who
within the previous 12 months was an officer of the Company or any of its
subsidiaries. For purposes of this Section 10, the term “Nonsolicitation Period”
means the period beginning on the date of termination of the Executive’s
employment with the Company Group (the “Termination Date”) and ending on the
earlier of (i) [18 months after the Termination 15



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement016.jpg]
Date] [for Hong Kong employees: 6 months after the Termination Date and for a
further 6 month period after that initial period] and (ii) [one year after the
Effective Date (if any)] [for Hong Kong employees: 6 months after the Effective
Date (if any) and for a further 6 month period after that initial period]. If
the Executive violates a restriction to which the Nonsolicitation Period applies
under this Section 10(d) or 10(e), then the Nonsolicitation Period shall be
extended, with respect only to the restriction violated by the Executive, by the
amount of time for which the Executive was out of compliance with such
restriction. (e) During the term of employment of the Executive and during the
Nonsolicitation Period, the Executive shall not, without the prior consent of
the Company, [for Hong Kong employees: directly or indirectly,] engage in the
Solicitation of Business (as defined below) from any Client on behalf of any
person or entity other than the Company and its subsidiaries. For the purposes
of this Section 10(c), the term “Solicitation of Business” shall mean the
attempt through direct personal contact on the part of the Executive with a
Client with whom the Executive has had significant personal contact while
serving in a Line-Function Capacity (as defined below) during his period of
employment to [for Hong Kong employees: solicit or] induce such Client to
transfer its business relationship [for Hong Kong employees: in whole or in
part] from the Company and its subsidiaries to any other person or entity. The
term “Line-Function Capacity” means service to the Company and its subsidiaries
in a primary capacity other than a staff function, in which the Executive has
direct and regular contact with Clients and responsibility for managing the
business relationship of the Company and its subsidiaries with such Clients.
During the Nonsolicitation Period, the Executive may accept employment with or
enter into a business relationship with a person or entity that has or seeks to
establish business relationships with one or more Clients provided that the
Executive does not engage in the Solicitation of Business from such Clients and
does not disclose confidential information concerning such Client and its
relationship with the Company and its subsidiaries to any such person or entity.
(f) In no event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. (g) This Section 10 shall be effective from
and after the date of this Agreement notwithstanding that an Effective Date has
not occurred, and the restrictions and covenants set forth in this Section 10
shall be in addition to, and shall not supersede, any restrictions or covenants
to which the Executive may be subject pursuant to other plans, programs or
agreements with the Company, including, without limitation, the nonsolicitation
and noncompetition provisions contained in Section 3.6 of the ESRP (except to
the extent specifically provided otherwise in Section 7 of this Agreement). (h)
The provisions contained in this Section 10 are necessary to the protection of
the Company’s business and good will, and are material and integral to the
undertakings of the Company under this Agreement. The Executive agrees that the
Company and its subsidiaries will be irreparably harmed in the event such
provisions are not performed in accordance with their specific terms or are
otherwise breached by the Executive. Accordingly, if the Executive fails to
comply with such provisions, the 16



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement017.jpg]
Company or any of its subsidiaries shall be entitled to injunctive or other
equitable relief or remedy in addition to, and not in lieu of, any other relief
or remedy at law to which it or they may be entitled hereunder in order to
protect its or their legitimate business interests. Therefore, the Executive
agrees that the Company or any of its subsidiaries shall, in the event of any
breach or threatened breach by the Executive of the provisions of this Section
10, in addition to such other remedies as may be available, be entitled to
specific performance and injunctive relief without posting a bond. The Executive
hereby waives the adequacy of a remedy at law as a defense to such relief. (i)
No delay or waiver by the Company in exercising any right under this Section 10
shall operate as a waiver of that right or of any other right. Any waiver or
consent as to any of the provisions herein provided by the Company must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (j) The restrictions and covenants set forth in this
Section 10 shall be construed and interpreted in any judicial or other
adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each such provision is severable and independently
enforceable without reference to the enforcement of any other provision. If any
restriction set forth in this Section 10 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. [The
restrictions on solicitation found under Section 10 shall not apply if Executive
resides in or has a primary reporting location in California, USA.] (k) Nothing
in this Agreement prohibits Executive from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of Federal law or regulation. Moreover, nothing in this Agreement
requires Executive to notify the Company that Executive has made any such report
or disclosure. However, in connection with any such activity, Executive must
take reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. (l)
Executive shall not be held criminally or civilly liable under any Federal or
state trade secret law if Executive discloses a Company or a Company affiliated
organization trade secret (i) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purposes of reporting or investigating a suspected violation of law; or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. (m) Despite the foregoing, Executive is not
permitted to disclose to any third-party, including any governmental or
regulatory authority, any information learned in the course of his or her
employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
17



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement018.jpg]
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. The Company and its affiliated organizations do not
waive any applicable privileges or the right to continue to protect its or their
privileged attorney-client information, attorney work product, and other
privileged information. 11. Section 409A of the Code. (a) This Agreement is
intended to satisfy the requirements of Section 409A of the Code with respect to
amounts subject thereto and shall be interpreted and construed and shall be
performed by the parties consistent with such intent, and the Company shall not
accelerate any payment or the provision of any benefits under this Agreement or
to make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A of the
Code. (b) Except as expressly provided otherwise herein, no reimbursement
payable to the Executive pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Company covered by this Agreement
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. To the extent
providing for deferral of compensation within the meaning of Section 409A of the
Code, any payments or benefits to which the Executive is entitled upon a
termination of employment shall be paid no earlier than the date on which the
Executive incurs a “separation from service” as set forth in Section 5. (c)
Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee,” for purposes of Section 409A of the Code, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Executive separates from service, any payment hereunder
(including any provision of continued benefits) that provides for the deferral
of compensation within the meaning of Section 409A of the Code (the “Delayed
Payment Amounts”) shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s Date of Termination; provided, however, that payment of the Delayed
Payment Amounts shall commence within 30 days of the Executive’s death in the
event of his death prior to the end of the six-month period. The Delayed Payment
Amounts shall earn interest at the prime rate published in The Wall Street
Journal on the Date of Termination until the date that payment of such amounts
to the Executive or his legal representatives is completed pursuant to the terms
of this Agreement. 12. Statement of Benefits. Immediately prior to the Effective
Date, the Company shall provide in writing to the Executive a reasonable, good
faith estimate of the payments and benefits to which the Executive would be
entitled in the event of a termination of his employment pursuant to Section
6(a), assuming that the Effective Date is the Date of Termination. 18



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement019.jpg]
13. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. (c) This Agreement may not be
assigned by the Company, other than to a member of the Company Group, without
the written consent of the Executive, and the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. In the event that the Company obtains the express
assumption and agreement to perform this Agreement as contemplated by the
preceding sentence, the Executive agrees that his execution of this Agreement
shall serve as his written consent in such circumstance. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. 14. Miscellaneous. (a)
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without reference to principles of conflict
of laws. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. (b) All notices and other communications hereunder
shall be in writing and shall be given to the other party by hand delivery, by
electronic email, or by private overnight delivery, in each case with proof of
receipt, addressed as follows: If to the Executive, at the most recent address
in the records of the Company Group. If to the Company: State Street Corporation
State Street Financial Center One Lincoln Street Boston, MA 02111-2900
Attention: Chief Legal Officer or to such other address as either party shall
have furnished to the other in writing in accordance herewith. For purposes of
this Agreement, notice and communications shall be effective (i) on the date of
delivery, with respect to hand delivery, or (ii) when posted with respect to
email or private overnight delivery, except with respect to a Notice of
Termination, which shall be effective when actually received by the addressee,
with respect to any form of delivery. (c) The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement. 19



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement020.jpg]
(d) The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement, and section, paragraph and subparagraph references
in this Agreement, unless otherwise specified, refer to the applicable section,
paragraph or subparagraph of this Agreement. In addition, for the purposes of
this Agreement, references to statutes and regulations shall be deemed to
include any amended, modified or successor statutes or regulations. (e) The
Company may withhold from any amounts payable under this Agreement such federal,
state, local or foreign taxes as shall be required to be withheld pursuant to
any applicable law or regulation and all other authorized deductions. (f) The
Executive’s or the Company’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Executive or
the Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Section 5(c)(i) -
(v), shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. (g) The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and any member of the Company Group, the
employment of the Executive by the Company Group is “at will” and, subject to
Section 1(a), prior to the Effective Date, the Executive’s employment and/or
this Agreement may be terminated by either the Executive or the Company at any
time prior to the Effective Date, in which case the Executive shall have no
further rights under this Agreement. (h) This Agreement sets forth all of the
promises, agreements, conditions and understandings between the parties hereto
respecting the subject matter hereof and supersedes all prior negotiations,
conversations, discussions, correspondence, memoranda and agreements between the
parties concerning such subject matter, including any outstanding change in
control employment agreement in effect as of the date of this Agreement. From
and after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof. [For certain Hong
Kong employees: Further, this Agreement is to be read in conjunction with your
individual [offer letter] contract of employment. In the event that there is any
inconsistency between any of the terms of this Agreement and those set out in
your [offer letter] contract of employment, the terms of this Agreement which
are inconsistent shall prevail.] (i) This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument. For purposes of this
Agreement, facsimile signatures shall be deemed originals, and the parties agree
to exchange original signatures as promptly as possible following execution of
this Agreement. The Executive acknowledges that he is entering into this
Agreement of his own free will and accord, and with no duress, that he has read
this Agreement and that he understands it and its legal consequences. 20



--------------------------------------------------------------------------------



 
[exhibit101mccocagreement021.jpg]
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written. [Executive] _______________________________
STATE STREET CORPORATION By Todd Gershkowitz EVP, Chief Operating Officer -
Global Human Resources and Corporate Citizenship 21



--------------------------------------------------------------------------------



 